ORDER *
Ramirez-Ramirez’s petition for review was filed 31 days after the date of the Board of Immigration Appeal’s decision. We dismiss the petition for lack of jurisdiction. See 8 U.S.C. § 1252(b)(1) (“[t]he petition for review must be filed not later than 30 days after the date of the final order of removal”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.